 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   STEPHEN THUNDAR GARCIA,                           No. 2:20–CV–249 KJM KJN (PS)

12                       Plaintiff,                    ORDER

13            v.                                       (ECF Nos. 1, 2, 3)

14   OSWALDO LOPEZ,
15
                         Defendant.
16

17            On February 20, 2020, the magistrate judge filed findings and recommendations (ECF

18   No. 3), which were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days. No objections were

20   filed.

21            The court presumes that any findings of fact are correct. See Orand v. United States,

22   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

23   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

24   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

25   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be

26   supported by the record and by the proper analysis.

27   /////

28   /////
                                                      1
 1        Accordingly, IT IS HEREBY ORDERED that:
 2        1. The findings and recommendations (ECF No. 3) are ADOPTED IN FULL;
 3        2. Plaintiff’s Complaint (ECF No. 1) is DISMISSED WITH PREJUDICE;
 4        3. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is DENIED AS MOOT;
 5           and
 6        4. The Clerk of Court is directed to CLOSE this case.
 7   DATED: March 13, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
